WILLIAM WAYNE BRAY,                        )
                                           )
       Plaintiff/Appellant,                )
                                           )   Appeal No.
                                           )   01-A-01-9506-CV-00228
VS.                                        )
                                           )   Clay Circuit
e                                          )   No. 1227
WANDA LEE JONES BRAY,                      )

       Defendant/Appellee.
                                           )
                                           )                  FILED
                                                                Oct. 25, 1995

                      COURT OF APPEALS OF TENNESSEE           Cecil Crowson, Jr.
                                                               Appellate Court Clerk
                        MIDDLE SECTION AT NASHVILLE



APPEALED FROM THE CIRCUIT COURT OF CLAY COUNTY
AT CELINA, TENNESSEE

THE HONORABLE JOHN TURNBULL, JUDGE




E. GUY HOLLIMAN
WILLIAM JOSEPH BUTLER
FARRAR & HOLLIMAN
102-A Scottsville Highway
P. O. Box 280
Lafayette, Tennessee 37083
       Attorneys for Plaintiff/Appellant

JAMES D. WHITE, JR.
101 Green Street
Celina, Tennessee 38551
      Attorney for Defendant/Appellee




                              AFFIRMED AND REMANDED




                                               BEN H. CANTRELL, JUDGE



CONCUR:
TODD, P.J., M.S.
LEWIS, J.
                                MEMORANDUM OPINION1



                  In this case the husband has appealed the trial judge's award of $14,750

to the wife as her share of the marital property. The trial judge made the following

findings: that the husband's property had increased in value during the marriage in

the amount, when added to the value of some property acquired by the parties, of

$34,000; that the cattle acquired by the parties had a negative value of $4,500,

leaving a net value of $29,500; that the wife had made a contribution to the

preservation and appreciation of the property; that the wife had a greater need than

the husband; and that the husband had a greater ability to produce income in the

future. Taking the net increase in the marital estate of $29,500 the trial judge then

awarded half of it to the wife.

                  We find from the record that the evidence does not preponderate

against the trial judge's findings of fact. Therefore, we affirm the trial court's judgment

and tax the costs on appeal to the appellant.



                                                           _____________________________
                                                           BEN H. CANTRELL, JUDGE

CONCUR:


_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_______________________________
SAMUEL L. LEWIS, JUDGE




       1
           Rule 10(b) of the Rules of the Court of Appeals reads as follows:

                The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by mem orandum opinion when
       a form al opinion would have no pre cedentia l value. W hen a case is decided by
       mem orandum opinion it sha ll be designated "ME MO RA ND UM OP INIO N," shall not be
       published, and shall not be cited or relied on for any reason in a subsequent unrelated
       case.

                                                  -2-